Case 1:19-cv-03530-DDD-NYW Document 38 Filed 02/14/20 USDC Colorado Page 1 of 15




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-03530-DDD-NYW

   JOHN DOE through his mother and next friend JANE DOE,
        Plaintiffs,
    v.

   ROCKY MOUNTAIN CLASSICAL ACADEMY, et al.,
       Defendants.



                                            MOTION TO DISMISS


                Defendants hereby move to dismiss the Amended Complaint [Doc. 12] (hereinafter

   “Complaint”).

                                             Certificate of Conferral

                The undersigned conferred with counsel for Plaintiffs by telephone on February 5, 2020,

   about Defendants’ belief that the Complaint is deficient as a matter of law. Counsel for Plaintiffs

   disagrees and opposes this Motion.

   I.           INTRODUCTION

                This case asks whether RMCA’s earring policy – that prohibits boys from wearing

   earrings at school but permits girls to do so – violates either Title IX or the Equal Protection

   Clause. The answer to this question is ‘no,’ and therefore the Complaint should be dismissed.

                Plaintiffs assert three substantive claims under two sources of law. Namely, Plaintiffs

   bring claims against RMCA under Title IX, 20 U.S.C. § 1681(a), for (1) gender discrimination

   and (2) retaliation. Complaint, First and Second Claims ¶¶ 55-84. Plaintiffs also bring a third

   claim against all three Defendants under 42 U.S.C. §1983 for violation of the Equal Protection




   01412981-3                                            1
Case 1:19-cv-03530-DDD-NYW Document 38 Filed 02/14/20 USDC Colorado Page 2 of 15




   Clause. Id., Third Claim ¶¶ 85-100. All three causes of action should be dismissed under Federal

   Rule of Civil Procedure 12(b)(6).

   II.          PROCEDURAL POSTURE AND STANDARD OF REVIEW

                On December 18, 2019, Plaintiffs filed their Complaint and a motion for preliminary

   injunction [Doc. 13], requesting the Court enjoin RMCA from continuing to discipline John Doe

   for violating the earring policy. On January 14, 2020, the Court held the preliminary injunction

   hearing. On January 21, the Court issued an Order [Doc. 33] denying the request for preliminary

   injunction, concluding that Plaintiffs failed to show a substantial likelihood of success on the

   merits.

                Different legal standards govern a motion for preliminary injunction and a motion to

   dismiss. See Am. Ass’n of People with Disabilities v. Herrera, 690 F.Supp.2d 1183, 1192-93

   (D.N.M. 2010). A request for preliminary injunction requires a court to take evidence relatively

   quickly and informally so that it may make predictions about the plaintiffs’ likelihood of success

   on the merits. Id. at 1193.

                In contrast, this Motion to Dismiss under Rule 12(b)(6) requires the Court to determine if

   the Complaint states a plausible claim for relief under the Iqbal/Twombly standard. Under this

   standard, “a complaint must contain enough allegations of fact, taken as true, to state a claim to

   relief that is plausible on its face.” Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir.

   2012). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Courts need not accept legal conclusions as true.

   Khalik, 671 F.3d at 1190. “Threadbare recitals of the elements of a cause of action, supported by

   mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.




   01412981-3                                           2
Case 1:19-cv-03530-DDD-NYW Document 38 Filed 02/14/20 USDC Colorado Page 3 of 15




   III.         ARGUMENT

   A.           The Title IX Claims Should Be Dismissed

                Plaintiffs bring two claims against RMCA only 1 under Title IX, 20 U.S.C. § 1681(a):

   gender discrimination and retaliation. The elements of the former are: (1) John Doe was

   subjected to discrimination under Title IX because RMCA’s earring policy prohibits him from

   wearing earrings at school; (2) RMCA receives federal assistance; and (3) his inability to wear

   earrings was on the basis of sex. Complaint, ¶¶ 57-63; Seamons v. Snow, 84 F.3d 1226, 1232

   (10th Cir. 1996). The elements of Plaintiffs’ Title IX retaliation claim are: (1) Jane Doe engaged

   in allegedly “protected activity” under Title IX by reporting her concerns about the dress code,

   (2) RMCA knew of the protected activity, (3) RMCA took a materially adverse school-related

   action against John Doe (4) that was causally related to the protected activity. Complaint, ¶¶ 69-

   81; Tackett v. Univ. of Kan., 234 F.Supp.3d. 1100, 1109 (D. Kan. 2017).

                There are three reasons to dismiss the Title IX claims. Both claims fail on the first

   element of each for two reasons. First, Chevron deference requires this Court to recognize that

   for almost forty years Title IX does not apply to “codes of personal appearance.” Second,

   RMCA’s earring policy does not constitute sex discrimination. Third, Plaintiffs’ claim for

   retaliation fails on the fourth element; Plaintiffs have not alleged a causal connection between

   Jane Doe’s reporting and RMCA’s discipline of John Doe.

                1.     Chevron Deference: Title IX Does Not Apply to Personal Appearance Codes

                Title IX’s operative provision, 20 U.S.C. § 1681(a), is written in very general terms.

   Courts have often noted that “not all distinctions on the basis of sex are impermissible under

   Title IX.” Peltier v. Charter Day Sch. Inc., 384 F.Supp.3d 579, 589 (E.D.N.C. 2019). Accord


   1
    Title IX “has consistently been interpreted as not authorizing suit against school officials….”
   Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 257 (2009).



   01412981-3                                             3
Case 1:19-cv-03530-DDD-NYW Document 38 Filed 02/14/20 USDC Colorado Page 4 of 15




   Biediger v. Quinnipiac Univ., 691 F.3d 85, 98 (2d Cir. 2012) (“not every decision to maintain

   separate sports programs for male and female students constitutes proscribed discrimination”

   under Title IX). Indeed, Title IX itself explicitly permits sex-based distinctions related to

   admissions to elementary and secondary schools, and it “exempts military service schools and

   traditionally single-sex public colleges from all of its provisions.” Fitzgerald, 555 U.S. at 257

   (citing 20 U.S.C. §1681(a)(1) and §§1681(a)(4)-(5)). Title IX expressly permits “maintaining

   separate living facilities for the different sexes.” 20 U.S.C. §1686. It also permits distinctions on

   the basis of sex for voluntary youth service organizations, such as Girl and Boy Scouts;

   secondary school leadership conferences, such as Boys and Girls State/Nation; father-son and

   mother-daughter activities at schools; and college scholarships awarded by “beauty pageants.” 20

   U.S.C. §§1681(a)(6)(B), (7)-(9).

                Given both its operative provision’s generality and its numerous sex-based exceptions, it

   is hardly surprising that courts have long deferred to U.S. Department of Education regulations

   to determine the precise contours of Title IX’s substantive reach. See Biediger, 691 F.3d at 96-98

   (giving a “particularly high” degree of Chevron deference to the DOE’s regulations regarding

   Title IX compliance for university sports programs). Indeed, “Congress has expressly delegated

   to the Department of Education the authority ‘to effectuate the provisions of section 1681...by

   issuing [regulations].’” Conley v. Nw. Fla. State Coll., 145 F.Supp.3d 1073, 1080 (N.D.Fla.

   2015)(quoting 20 U.S.C. §1682). See Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 288

   (1998)(“[Title IX] entitles agencies who disburse education funding to enforce their rules

   implementing the nondiscrimination mandate…”)(citing 20 U.S.C. §1682).

                In 1982, the Department of Education revoked a prior Title IX regulation, 34 C.F.R.

   § 106.31(b)(5), that had “prohibit[ed] discrimination in the application of codes of personal




   01412981-3                                           4
Case 1:19-cv-03530-DDD-NYW Document 38 Filed 02/14/20 USDC Colorado Page 5 of 15




   appearance.” Nondiscrimination Regulation, 47 Fed. Reg. 32,526, 1982 WL 148413 (July 28,

   1982). The DOE decided that the “[d]evelopment and enforcement of appearance codes is an

   issue for local determination.” Id.

                Another federal district court confronted with a school dress code dispute applied

   Chevron deference in this context. Peltier, 384 F.Supp.3d at 588-90. It first noted that “Title IX

   does not directly speak to the ‘precise question’ of school uniform policies or appearance codes,

   suggesting that Congress left this matter to the agency’s discretion.” Id. at 590. “Additionally, in

   thirty-[eight] years, Congress has never overridden [the DOE’s] interpretation of [Title IX]”

   deferring decisions about dress codes to local school officials. Id. Accordingly, it dismissed the

   Title IX claims. Id. This Court should do likewise.

                2.     RMCA’s Earring Policy Does Not Constitute Sex Discrimination

                As discussed below in Section III.B.1.b, RMCA’s earring policy does not constitute sex

   discrimination under Title IX. The Tenth Circuit applies the same analytical framework to claims

   of gender discrimination under Title VII, Title IX, and the Equal Protection Clause. English v.

   Colorado Dep’t of Corr., 248 F.3d 1002, 1007 (10th Cir. 2001)(applying same framework to

   Title VII and equal protection claims); Hiatt v. Colo. Seminary, 858 F.3d 1307, 1315 n. 8 (10th

   Cir. 2017)(same for claims under Titles VII and IX); Roberts v. Colo. State Bd., 998 F.2d 824,

   832 (10th Cir. 1993)(Title VII is “the most appropriate analogue when defining Title IX’s

   substantive standards”). See also Morris v. Oldham Cty. Fiscal Court, 201 F.3d 784, 794 (6th

   Cir. 2000)(Title VII showing “mirrors” that for §1983 equal protection claim). The substantive

   analysis is conducted below.




   01412981-3                                           5
Case 1:19-cv-03530-DDD-NYW Document 38 Filed 02/14/20 USDC Colorado Page 6 of 15




                3.     Plaintiffs Have Not Alleged Retaliation

                Plaintiffs also claim Title IX retaliation related to Mrs. Doe reporting her concerns about

   the earring policy. Complaint, ¶¶ 70-81. As mentioned above, however, this claim fails for a

   second reason as well. Namely, Plaintiffs have failed to allege that Mrs. Doe’s reports were

   causally related to the School’s discipline of John (fourth element of retaliation). See Tackett,

   234 F.Supp.3d. at 1109. To the contrary, Plaintiffs allege that RMCA disciplined John because

   he wore earrings to school in violation of its dress code. Complaint, ¶¶ 37-42, 60-62, 77-78, 104-

   05, 98 (“[RMCA’s] written dress and grooming policy was the moving force behind Plaintiff’s

   injuries.”). Plaintiffs make no allegations that RMCA took any disciplinary action against John

   because of Mrs. Doe’s reports about the policy. This claim should be dismissed.

   B.           The Equal Protection Claim Should Be Dismissed

                Plaintiffs bring one cause of action, via 42 U.S.C. §1983, for violation of the Equal

   Protection Clause. Complaint, ¶¶ 86-100. In contrast to the First and Second Claims, they assert

   this against all three Defendants. Id. The elements are: (1) Defendants deprived John Doe of

   equal protection of the law; and (2) the alleged deprivation was committed under the color of

   state law. Dodds v. Richardson, 614 F.3d 1185, 1193 & n.1 (10th Cir. 2010). This claim fails as

   to all three Defendants on the first element; John Doe’s inability to wear earrings to school does

   not violate equal protection. Moreover, the individual Defendants should be dismissed because

   they have qualified immunity.

                1.     RMCA’s Earring Policy Does Not Violate the Equal Protection Clause

                There are two reasons Plaintiffs’ equal protection claim fails as a matter of law. First, the

   frustration of John Doe’s desire to wear earrings to school does not “directly and sharply

   implicate basic constitutional values” and therefore his claim is “not cognizable in federal courts




   01412981-3                                             6
Case 1:19-cv-03530-DDD-NYW Document 38 Filed 02/14/20 USDC Colorado Page 7 of 15




   under the principles stated in Epperson v. Arkansas.” Freeman v. Flake, 448 F.2d 258, 262 (10th

   Cir. 1971). Second, if this Court finds his claim cognizable, his allegations fail to state a claim of

   gender discrimination because RMCA’s earring policy is “just one component of a set of

   grooming standards that impose comparable, although not identical, responsibilities on male and

   female [students].” Hayden v. Greensburg Cmty. Sch. Corp., 743 F.3d 569, 580 (7th Cir. 2014).

                       a.      Plaintiffs Do Not Present a Cognizable Federal Claim

                Mrs. Doe wants her six-year old son, John, to be able to wear earrings to kindergarten.

   They present no allegations that this desire is motivated by sincerely-held religious beliefs or

   John’s race, national origin, or ethnic heritage. Similarly, they do not allege that John wearing

   earrings to school is expressive activity protected by the First Amendment, a fundamental liberty

   interest, or motivated by his parents’ substantive due process interest in raising him. See Troxel

   v. Granville, 530 U.S. 57, 66 (2000). Rather, it is simply their personal preference that he do so.

                Plaintiffs do not allege that John’s inability to wear earrings is part of a larger gender-

   discriminatory pattern by which RMCA discriminates against boys and in favor of girls.

   Plaintiffs do not challenge any other aspect of the School’s operation generally or its dress code

   specifically. Indeed, Plaintiffs affirmatively allege that John’s earrings are otherwise consistent

   with RMCA’s dress code, Complaint, ¶ 14, implying that they approve of it generally and the

   order it brings to the learning environment. Plaintiffs’ sole objection is that John cannot wear

   earrings but his female classmates can.

                The Tenth Circuit has repeatedly held that such challenges do not “directly and sharply

   implicate basic constitutional values” and therefore are “not cognizable in federal courts.”

   Freeman, 448 F.2d at 262. In three successive Tenth Circuit cases, male students and their

   parents challenged school dress codes on the grounds that they infringed upon the plaintiffs’ free




   01412981-3                                              7
Case 1:19-cv-03530-DDD-NYW Document 38 Filed 02/14/20 USDC Colorado Page 8 of 15




   exercise of religion; freedom of speech; equal protection of the law in regards to race, national

   origin, and cultural heritage; and substantive due process of law, both in terms of the students’

   personal liberty interest to be “let alone” and their parents’ interest to “raise their children

   according to their own religious, cultural and moral values.” See id. at 261; New Rider v. Bd. of

   Educ., 480 F.2d 693, 695, 698, 700 (10th Cir. 1973); Hatch v. Goerke, 502 F.2d 1189, 1191-92

   (10th Cir. 1974). In these three cases, the Tenth Circuit explicitly recognized the allegations and

   evidence presented by the students and parents regarding the otherwise constitutionally protected

   classifications. Freeman, 448 F.2d at 261 (“the strongest constitutional argument which can be

   made on behalf of the students is based on the ‘liberty’ assurance of the Due Process Clause”);

   New Rider, 480 F.2d at 700 (Lewis, C.J., concurring in the result)(“The plaintiffs here attack the

   subject hair code as violative of their right to free speech, due process, and as discriminatory to

   their race and religion.”); Hatch, 502 F.2d at 1192 (“the complaint here makes a broad claim of

   discriminatory effect on the basis of race or national origin…along with other generalized

   allegations on religion”). Despite this explicit recognition, the Tenth Circuit dismissed the dress

   code challenges for “failure to state a claim,” Freeman, 448 F.2d at 262, on the ground that they

   did not present a “substantial constitutional question cognizable in the federal courts.” New

   Rider, 480 F.2d at 695. Accord Freeman, 448 F.2d at 262; Hatch, 502 F.2d at 1192. Rather, the

   Tenth Circuit held that local school officials, not federal courts, were the proper authorities for

   resolving such questions involving the effective day-to-day operations of public schools. Id.

                Historically, federal courts at every level have deferred such decisions to local school

   authorities. “By and large, public education in our Nation is committed to the control of state and

   local authorities. Courts do not and cannot intervene in the resolution of conflicts which arise in

   the daily operation of school systems and which do not directly and sharply implicate basic




   01412981-3                                            8
Case 1:19-cv-03530-DDD-NYW Document 38 Filed 02/14/20 USDC Colorado Page 9 of 15




   constitutional values.” Epperson v. Arkansas, 393 U.S. 97, 104 (1968). See also Littlefield v.

   Forney Indep. Sch. Dist., 268 F.3d 275, 291 (5th Cir. 2001)(“While [p]arents may have a

   fundamental right in the upbringing and education of their children, this right does not cover the

   [p]arents’ objection to a public school Uniform Policy.”); Derry v. Marion Cmty. Sch., 790

   F.Supp.2d 839, 850 (N.D. Ind. 2008)(“Plaintiffs do not have a fundamental right to direct the

   dress code or uniform policy that applies at McCulloch Middle School.”)(cited in Complaint,

   ¶52). As summarized by the Sixth Circuit,

                While parents may have a fundamental right to decide whether to send their child
                to a public school, they do not have a fundamental right generally to direct how a
                public school teaches their child. Whether it is the school curriculum, the hours of
                the school day, school discipline, the timing and content of examinations, the
                individuals hired to teach at the school, the extracurricular activities offered at the
                school or, as here, a dress code, these issues of public education are generally
                “committed to the control of state and local authorities.”

   Blau v. Fort Thomas Pub. Sch. Dist., 401 F.3d 381, 395-96 (6th Cir. 2005)(emphasis in original;

   quoting Goss v. Lopez, 419 U.S. 565, 578 (1975)).

                In 1995, the Texas Supreme Court likewise dismissed a class action by adult male high

   school students who objected to dress codes that permitted earrings and long hair for female

   students but not for them. Barber v. Colo. Indep. Sch. Dist., 901 S.W.2d 447 (Tex. 1995). The

   court concluded, “[The plaintiff’s] claims do not manifest such an affront to his constitutional

   rights as to merit our intervention in his case.” Id. at 450 (citing Ferrell v. Dallas Indep. Sch.

   Dist., 392 F.2d 697, 702-04 (5th Cir. 1968)). It continued, “It is a matter of common sense that

   the state judiciary is less competent to deal with students’ hair length than a parent, school board,

   administrator, principal, or teacher.” Id.

                This Court should similarly dismiss the Does’ challenge here. Whether six-year old John

   should be able to exercise his personal preference for wearing earrings to school does not




   01412981-3                                              9
Case 1:19-cv-03530-DDD-NYW Document 38 Filed 02/14/20 USDC Colorado Page 10 of 15




   “directly and sharply implicate basic constitutional values.” Freeman, 448 F.2d at 262. Under

   our constitutional system, those decisions are properly “committed to the control of state and

   local authorities.” Id. “The judiciary is not designed to operate and manage school systems.”

   New Rider, 480 F.2d at 700.

                       b.      RMCA’s Earring Policy Does Not Constitute Sex Discrimination
                               Because It Imposes Comparable Obligations on Male and Female
                               Students

                Even if the Court finds Plaintiffs have stated a cognizable claim, it should still dismiss

   their equal protection challenge on the ground that RMCA’s earring policy does not constitute

   sex discrimination. “Whether and when the adoption of differential grooming standards for

   males and females amounts to sex discrimination is the subject of a discrete subset of judicial

   and scholarly analysis.” Hayden, 743 F.3d at 577. See generally Jeremiah Newhall, Sex-Based

   Dress Codes and Equal Protection in Public Schools, 12 Appalachian J. Law 209 (2013). The

   Seventh Circuit in Hayden confronted an equal protection challenge to a school hair-length

   policy. 743 F.3d at 576-82. Accordingly, it collected cases from around the country, id. at 577-

   78, 2 and concluded that a policy that “applies only to male [students], but which is just one

   component of a set of grooming standards that impose comparable, although not identical,

   responsibilities on male and female [students] does not constitute sex discrimination,” id. at 579-

   80. 3

                RMCA’s uniform policy satisfies this standard. See Complaint, Exhibit 1 (Parent-Student

   Handbook), pages 41-43 (uniform policy). It is a comprehensive set of appearance standards that
   2
     As recently as 2015, a federal district court found that “every federal court of appeals that has
   addressed the issue has similarly found that prescribing gender differentiated hair length
   standards does not create an actionable claim under Title VII.” Viscecchia v. Alrose Allegria, 117
   F.Supp.3d 243, 250 (E.D.N.Y. 2015)(collecting cases).
   3
     As mentioned, the Tenth Circuit employs the same analytical framework for gender
   discrimination claims under Title VII, Title IX and the Equal Protection Clause. Accordingly, the
   Court should adopt Hayden’s standard for both the Title IX and equal protection claims.



   01412981-3                                            10
Case 1:19-cv-03530-DDD-NYW Document 38 Filed 02/14/20 USDC Colorado Page 11 of 15




   imposes comparable, although not identical, obligations on male and female students to dress in

   a traditional, conservative manner. It contributes to RMCA’s “high standard of excellence.” Id.

   at page 41. While Plaintiffs allege the dress code “does not impose comparable burdens on the

   sexes” and it “imposes greater burdens on male students,” id., ¶¶ 58-59, these are merely

   conclusory allegations that are insufficient as a matter of law. Iqbal, 556 U.S. at 678

   (“Threadbare recitals of the elements…, supported by mere conclusory statements, do not

   suffice.”); Khalik, 671 F.3d at 1190 (same).

                Given the foregoing, it is no surprise that every equal protection challenge by male

   students to an earring policy like RMCA’s has been rejected by the courts. See Barber, 901

   S.W.2d at 450; Olesen v. Bd. of Educ., 676 F.Supp. 820, 823 (N.D.Ill. 1987); Hines v. Caston

   Sch. Corp., 651 N.E.2d 330, 335-36 (Ind.App. 1995); Jones v. W.T. Henning Elem. Sch., 721

   So.2d 530, 532 (La.App. 1998).

                At elementary and secondary schools, it simply does not constitute sex discrimination

   under the Equal Protection Clause (or Title IX) to have a uniform policy that permits girls to

   wear earrings but not boys as part of a comprehensive set of appearance standards. 4 This Court

   should dismiss the §1983 (and Title IX) claim on this basis.

                2.     The Individual Defendants Are Entitled to Qualified Immunity

                Plaintiffs bring their §1983 claim against Cullen McDowell and Nicole Blanc in their

   individual and official capacities. Complaint, page 1 (Caption, Introductory Paragraph) and page
   4
    Hayden is distinguishable for precisely this reason. As the Seventh Circuit wrote, it was
   “dispositive” that the extensive “line of precedent” related to school and workplace dress codes
   had been “ignored entirely in this appeal,” and that “[t]he parties [had] litigated the hair-length
   policy in isolation rather than as an aspect of any broader grooming standards….” 743 F.3d at
   578. Moreover, the recent Tenth Circuit case, Free the Nipple-Fort Collins v. City of Fort
   Collins, 916 F.3d 792 (10th Cir. 2019), is several steps even further afield. It involved a city-
   wide ordinance that would have imposed criminal penalties on women, but not men, if they went
   topless in public. Id. at 795. Factually and legally, that is a far cry from a comprehensive dress
   code in a K-8 charter school in Colorado Springs.



   01412981-3                                           11
Case 1:19-cv-03530-DDD-NYW Document 38 Filed 02/14/20 USDC Colorado Page 12 of 15




   11 (subheading for third Claim for Relief). The individual Defendants have no place in this

   lawsuit. This Court should dismiss them entirely.

                First, they have qualified immunity. Brown v. Montoya, 662 F.3d 1152, 1164 (10th Cir.

   2011)(“Government defendants sued under §1983 in their individual capacities have qualified

   immunity…when their conduct does not violate clearly established…constitutional rights of

   which a reasonable person would have known.”)(internal quotation marks and citation omitted).

   “In resolving a motion to dismiss based on qualified immunity, a court must consider whether

   the facts that a plaintiff has alleged [1] make out a violation of a constitutional right, and [2]

   whether the right at issue was clearly established at the time of defendant’s alleged misconduct.”

   Id. (citation omitted).

                The individual Defendants are entitled to qualified immunity under both prongs of this

   test. For the reasons already stated herein, Plaintiffs have not made out a violation of a

   constitutional right. In addition, the alleged violation was not “clearly established” during this

   2019-20 school year.

                Courts impose an objective test as to whether a right is “clearly established,” i.e., whether

   it would be clear to a reasonable officer that the conduct was unlawful in the situation presented.

   Id. For Plaintiffs to satisfy the “clearly established” prong, they must cite to Supreme Court or

   Tenth Circuit precedent that “place[s] the statutory or constitutional question beyond debate.”

   White v. Pauly, 137 S.Ct. 548, 551 (2017). In evaluating whether Plaintiffs have met this burden,

   the Supreme Court has repeatedly warned courts “not to define clearly established law at a high

   level of generality.” City and Cty. of San Francisco v. Sheehan, 135 S.Ct. 1765, 1776 (2015).

   Rather, “the clearly established law must be ‘particularized’ to the facts of the case.” White, 137

   S.Ct. at 552.




   01412981-3                                            12
Case 1:19-cv-03530-DDD-NYW Document 38 Filed 02/14/20 USDC Colorado Page 13 of 15




                There was no clearly established law prohibiting the enforcement of RMCA’s earring

   policy against John Doe. To the contrary, all the relevant law supports the conclusion that

   RMCA’s earring policy is legal. Accordingly, the individual Defendants are entitled to qualified

   immunity from the §1983 claim in their individual capacities. Brown, 662 F.3d at 1164.

                Moreover, the §1983 claim should also be dismissed against them in their official

   capacities. The Tenth Circuit has recognized that “suing individual defendants in their official

   capacities under §1983…is essentially another way of pleading an action against

   the…municipality they represent.” Porro v. Barnes, 624 F.3d 1322, 1328 (10th Cir. 2010). This

   Court has noted, “Where, as here, the entity is also named, there is no need for an official-

   capacity claim. As a result, [plaintiff’s] official-capacity claims against [defendants] are

   redundant, unnecessary, and potentially confusing.” Silverstein v. Fed. Bureau of Prisons, 704

   F.Supp.2d 1077, 1087 (D. Colo. 2010)(striking the claim under Rule 12(f)). Accord Stump v.

   Gates, 777 F.Supp. 808, 816 n.3 (D. Colo. 1991)(“Naming either is sufficient. Naming both is

   redundant.”). The individual Defendants request that this Court either dismiss the claim against

   them under Rule 12(b)(6) or strike it under Rule 12(f).

   IV.          CONCLUSION

                The Tenth Circuit has noted that “parents simply do not have a constitutional right to

   control each and every aspect of their children’s education and oust the state’s authority over that

   subject.” Swanson v. Guthrie Indep. Sch. Dist., 135 F.3d 694, 699 (10th Cir. 1998). To the

   contrary, the Supreme Court and Tenth Circuit have both repeatedly held that day-to-day

   operational decisions, such as whether kindergarten boys can wear earrings to school, is properly

   decided by local school officials, not federal courts. Epperson, 393 U.S. at 104; Hatch, 502 F.2d

   at 1192. The Amended Complaint should be dismissed in its entirety.




   01412981-3                                           13
Case 1:19-cv-03530-DDD-NYW Document 38 Filed 02/14/20 USDC Colorado Page 14 of 15




                RESPECTFULLY SUBMITTED this 14th day of February 2020.

                                               SPARKS WILLSON, P.C.

                                               By: s/ Eric V. Hall
                                                    Eric V. Hall
                                                    24 S. Weber St, Suite 400
                                                    Colorado Springs, CO 80903
                                                    (719) 634-5700
                                                    evh@sparkswillson.com



                                     CERTIFICATE OF COMPLIANCE

                I hereby certify that the foregoing pleading complies with the type-volume limitation set

   forth in Judge Domenico’s Practice Standard III(A)(1) limiting motions to dismiss to 4,000

   words. This motion contains 3,986 words.



                                               By: s/ Eric V. Hall
                                                   Eric V. Hall




   01412981-3                                           14
Case 1:19-cv-03530-DDD-NYW Document 38 Filed 02/14/20 USDC Colorado Page 15 of 15




                                        CERTIFICATE OF SERVICE

                I hereby certify that on the 14th day of February 2020, a correct copy of the foregoing

     MOTION TO DISMISS was filed and served via CM/ECF to the following:


   Igor Raykin, Atty. Reg. #43081
   Kishinevsky & Raykin, Attorneys at Law
   2851 South Parker Road, Suite 150
   Aurora, CO 80014
   Telephone: (720) 767-1846
   E-mail: igor@coloradolawteam.com
   Attorney for Plaintiff

   Christie Bebo, Atty. Reg. #51971
   Kishinevsky & Raykin, Attorneys at Law
   2851 S. Parker Road, Suite 150
   Aurora, CO 80014
   Phone: 720-748-8888
   E-mail: christie@coloradolawteam.com
   Attorney for Plaintiff

   Michael Nolt, Atty. Reg. # 50668
   Kishinevsky & Raykin, Attorneys at Law
   2851 S. Parker Road, Suite 150
   Aurora, CO 80014
   Phone: 720-863-4256
   E-mail: michael@coloradolawteam.com
   Attorney for Plaintiff

                                             By: s/ Eric V. Hall
                                                 Eric V. Hall




   01412981-3                                         15
